DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/02478762 (Galbreath et al.) in view of US 2017/0063049 (Liu).
Regarding claim 1, Galbreath et al. discloses  a negative ion generator comprising: a fiber bundle comprising a combining portion (multiple figures, element 66); a boost circuit board connected to the fiber bundle, the boost circuit board comprising an electrically conductive terminal, an output end of the electrically conductive terminal being inserted into the combining portion of the fiber bundle, the boost circuit board being for providing a high-voltage current to the fiber bundle to enable the fiber bundle to emit negative ions by corona discharging (figures 9-11, element 72, with terminals 62 and 64 shown in figures 9 and 11-12); a sleeve component, an accommodating space being enclosed by the sleeve component, the combining portion of the fiber bundle being installed inside the accommodating space (multiple figures, element 32).
Galbreath et al. does not disclose an electrically conductive adhesive poured into the accommodating space and located between the combining portion of the fiber bundle and the output end of the electrically conductive terminal for adhering and electrically connecting the fiber bundle to the electrically conductive terminal by the electrically conductive adhesive.  Liu discloses a negative ion generator with an electrically conductive adhesive poured into an accommodating space and located between the combining portion of the fiber bundle and the output end of the electrically conductive terminal for adhering and electrically connecting the fiber bundle to an electrically conductive terminal by the electrically conductive adhesive (‘an electrode for generating negative oxygen ion comprises a wire loop with a longitudinal section shaped U, a circle of fiber bundle filled inside of the U-shaped groove in the wire loop, wherein the fiber bundle and wire loop are tightly glued by conducting resin and the said wire loop is composed of micrometer-size carbon fiber or fullerene fiber.’ P 6).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Galbreath et al. to include the electrically conductive adhesive of Liu so that the high voltage wires would stabilized and the electrical connection area enlarged to allow for greater current carrying capacity and structural stability.
Regarding claim 2, Galbreath et al. in view of Liu discloses the negative ion generator of claim 1, wherein the sleeve component is a hollow pipe structure (‘The probe sleeve 32 has a generally hollow interior with an opening in the first end.’ P 40).
Regarding claim 3, Galbreath et al. in view of Liu discloses the claimed invention, except it is silent as to whether the sleeve component is made of plastic material.  Plastic materials are common in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to you a plastic sleeve because they are cheap, readily available, and insulating.
Regarding claim 4, Galbreath et al. in view of Liu discloses the negative ion generator of claim 1, wherein the fiber bundle comprises a plurality of fibers (‘According to yet another embodiment of the present invention, the ionization device includes a brush with a plurality of conductive bristles for emitting ions.’ P 18).
Regarding claim 5, Galbreath et al. in view of Liu discloses the negative ion generator of claim 4, wherein each of the plurality of fibers is made of carbon material (‘In one embodiment, the bristles 68 of the brush 66 carbon fiber brushes to conduct electricity.’ P 42).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable Galbreath et al. in view of Liu as applied to claim 1 above, and further in view of US 2019/0363209 (Zemen et al.).
Regarding claim 6, Galbreath et al. in view of Lui disclose the claimed invention except they are silent as to whether the conductive adhesive comprises silver powders and thermosetting plastic.  Zemen et al. discloses a conducting adhesive comprising silver and thermosetting plastic (‘A specific example of an electrically conductive adhesive is a high-viscosity electrically conductive liquids such as silver-filled epoxy.’ P 41). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the silver epoxy of Zemen et al. for the unspecified conductive adhesive of Liu because it is readily available and silver is less reactive than other common conductive particles.
Claim(s) 7 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0352564 (Genereux et al.) in view of US 2017/0063049 (Liu).
Regarding claim 7, Genereux et al. disclose a wearable air purifier comprising: a wearable component (multiple figures, element 12); and a negative ion generator detachably connected to the wearable component, the negative ion generator comprising: a fiber bundle comprising a combining portion (multiple figures, element 16); a boost circuit board connected to the fiber bundle, the boost circuit board comprising an electrically conductive terminal, an output end of the electrically conductive terminal being inserted into the combining portion of the fiber bundle, the boost circuit board being for providing a high-voltage current to the fiber bundle to enable the fiber bundle to emit negative ions by corona discharging (fig. 3A & B, element 54); a sleeve component, an accommodating space being enclosed by the sleeve component, the combining portion of the fiber bundle being installed inside the accommodating space (fig. 5, unlabeled portion of element 72).
Genereux et al. does not disclose an electrically conductive adhesive poured into the accommodating space and located between the combining portion of the fiber bundle and the output end of the electrically conductive terminal for adhering and electrically connecting the fiber bundle to the electrically conductive terminal by the electrically conductive adhesive.  Liu discloses a negative ion generator with an electrically conductive adhesive poured into an accommodating space and located between the combining portion of the fiber bundle and the output end of the electrically conductive terminal for adhering and electrically connecting the fiber bundle to an electrically conductive terminal by the electrically conductive adhesive (‘an electrode for generating negative oxygen ion comprises a wire loop with a longitudinal section shaped U, a circle of fiber bundle filled inside of the U-shaped groove in the wire loop, wherein the fiber bundle and wire loop are tightly glued by conducting resin and the said wire loop is composed of micrometer-size carbon fiber or fullerene fiber.’ P 6).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Galbreath et al. to include the electrically conductive adhesive of Liu to form the electrical connection between the emitter and terminal.
Regarding claim 8, Genereux et al. in view of Liu disclose the wearable air purifier of claim 7, wherein the wearable component is a necklace, a collar or a wristband (‘The user hangs the purifier 10 around their neck using the conductive cord or lanyard 12’ P 31).
Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108123369 (the ‘269 patent) in view of US 2017/0063049 (Liu).
Regarding claim 9, the ‘269 patent discloses a method of manufacturing a negative ion generator, the method comprising: sheathing a sleeve component onto a fiber bundle, so as to locate a combining portion of the fiber bundle at an accommodating space enclosed by the sleeve component (‘In this embodiment, the emitting part 100 and the pin 400 connected to the transmitting part 100 is set in the fixing tube 200’); and inserting an output end of an electrically conductive terminal of a boost circuit board into the combining portion of the fiber bundle (‘the pin 400 is connected with the working circuit, pin 400 connected with the direct current negative high voltage circuit,’).
The ‘269 patent does not disclose pouring an electrically conductive adhesive into the accommodating space, so as to adhere the fiber bundle to the electrically conductive terminal for electrically connecting the electrically conductive terminal to the fiber bundle by the electrically conductive adhesive.  Liu et al. discloses a method of  manufacturing a negative ion generator including placing an electrically conductive adhesive into the accommodating space, so as to adhere the fiber bundle to the electrically conductive terminal for electrically connecting the electrically conductive terminal to the fiber bundle by the electrically conductive adhesive (‘an electrode for generating negative oxygen ion comprises a wire loop with a longitudinal section shaped U, a circle of fiber bundle filled inside of the U-shaped groove in the wire loop, wherein the fiber bundle and wire loop are tightly glued by conducting resin and the said wire loop is composed of micrometer-size carbon fiber or fullerene fiber.’ P 6).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the ‘269 patent to include the step of pouring in the electrically conductive adhesive of Liu to form the attachment.
Regarding claim 10, the ‘269 patent in view of Liu discloses the method of claim 9, wherein the output end of the electrically conductive terminal of the boost circuit board is inserted into the combining portion of the fiber bundle before or after the sleeve component is sheathed onto the fiber bundle (either order is obvious to try. Only possible options are before, after, and simultaneously, and there is no evidence that the order chosen will have any effect on the final product).
Regarding claim 11, the ‘269 patent in view of Liu discloses the method of claim 9, wherein the electrically conductive adhesive is poured into the accommodating space before or after the output end of the electrically conductive terminal of the boost circuit board is inserted into the combining portion of the fiber bundle (either order is obvious to try. Only possible options are before, after, and simultaneously, and there is no evidence that the order chosen will have any effect on the final product).
Regarding claim 12, the ‘269 patent in view of Liu discloses the method of claim 9, wherein the electrically conductive adhesive is poured into the accommodating space before or after the sleeve component is sheathed onto the fiber bundle (either order is obvious to try. Only possible options are before, after, and simultaneously, and there is no evidence that the order chosen will have any effect on the final product).
Regarding claim 13, the ‘269 patent in view of Liu discloses the method of claim 9, wherein the sleeve component is a hollow pipe structure (‘fixing tube’).
Regarding claim 14, the ‘269 patent in view of Liu discloses the method of claim 9, wherein the sleeve component is made of plastic material (‘Further, the material of the fixing pipe is plastic.’).
. Regarding claim 15, the ‘269 patent in view of Liu discloses the method of claim 9, wherein the fiber bundle comprises a plurality of fibers (‘the transmitting unit of the transmitting terminal 100 comprises 48000 pieces of carbon fibre,’).
Regarding claim 16, the ‘269 patent in view of Liu discloses the method of claim 15, wherein each of the plurality of fibers is made of carbon material (‘the transmitting unit of the transmitting terminal 100 comprises 48000 pieces of carbon fibre,’).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘269 patent in view of Liu as applied to claim 9 above, and further in view of US 2019/0363209 (Zemen et al.).
Regarding claim 6, the ‘269 patent in view of Lui disclose the claimed invention except they are silent as to whether the conductive adhesive comprises silver powders and thermosetting plastic.  Zemen et al. discloses a conducting adhesive comprising silver and thermosetting plastic (‘A specific example of an electrically conductive adhesive is a high-viscosity electrically conductive liquids such as silver-filled epoxy.’ P 41). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the silver epoxy of Zemen et al. for the unspecified conductive adhesive of Liu because it is readily available and silver is less reactive than other common conductive particles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881